Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Sept. 29, 2021 has been entered. Claims 55-56, 59, 61, 63-64, 121-122, 127, 144 remain pending in the application.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 121-122 are rejected under 35 U.S.C. 103 as being unpatentable over Robeson et al (US 2017/0028618), further in view of Xu et al. (CN105109048, English translation provided).
Regarding claim 121-122, Robeson discloses that, as illustrated in Fig. 2, an apparatus for forming a three-dimensional object (Fig. 2, label of 3D object) from a polymerizable liquid (Fig. 2, label of polymerizable liquid), comprising:
a support (see label of the support in attached annotated Figure I); 
an adhesion stage (Fig. 2, label of carrier) operatively associated with the support on which adhesion stage the three-dimensional object is formed;
a vessel (Fig, 2, label of vessel) comprising a member (Fig. 2, label of window (e.g., glass ([0063], line 10))), the member having a mobile phase which is a layer of a dewetting phase thereon (Fig. 2, label of immiscible liquid pool; For a perfectly or highly non-wettable immiscible 
a polymerizable liquid (Fig. 2, label of polymerizable liquid) comprising a light curable or electromagnetic radiation curable light liquid (Fig. 2, label of polymerizable liquid) in the build region for solidification or polymerization;
an energy source (Fig. 2, label of irradiation source) configured to deliver energy to the build region through the member to form a solid polymer (Fig. 2, label of 3D object) from the polymerizable liquid.
at least one controller operatively associated with the energy source for delivering energy to the build region, the at least one controller also operatively associated with the cooling apparatus for cooling the build region, the at least one controller also operatively associated with the adhesion stage for advancing the adhesion stage away from the build surface at a rate is dependent on energy intensity to form the three-dimensional object from the solid polymer (A controller (e.g. a computer with appropriate interface and program) may be provided, which operates the carrier, heater, and cooler, e.g., responsive to data such as current temperature of the immiscible liquid as determined by the temperature sensor ([0063], lines 3-8 from bottom); Preferably, the light source comprises a spatial light modulation array such as a liquid crystal light valve array or micromirror array or DMD (e.g. with an operatively associated digital light processor, typically in turn under the control of a suitable controller), 122). 
However, Robeson does not explicitly disclose that, the vessel comprises an inlet and an outlet in fluid communication with the mobile phase, the outlet in fluid communication with the inlet to form a loop to recirculate at least a portion of the mobile phase. In the same field of endeavor, photocuring 3D printer, Xu discloses that, as illustrated in Figs. 3-6, the vessel (Fig.s. 3-6, items 1, 1’, and 1”) comprises an inlet (Fig. 5, item 18) and an outlet (Fig. 5, item 17) in fluid communication with the mobile phase (as shown), the outlet in fluid communication with the inlet to form a loop to recirculate at least a portion of the mobile phase.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Robeson to incorporate the teachings of Xu to provide a flow of mobile phase recirculating in the loop having the inlet and outlet of the vessel. Doing so would be possible to increase the photocuring speed and reduce the curing time, as recognized by Xu (p.g. 1, lines 10-19 (Technical Field)).

    PNG
    media_image1.png
    554
    693
    media_image1.png
    Greyscale

Annotated Figure I (based on Fig. 2 in the teachings of Robeson) 
Claim 144 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Robeson et al. and Xu as applied to claim 121 above, further in view of Shedd et al. (US 2015/0138723).
Regarding claim 144, Robeson discloses that, the apparatus provides the polymerizable liquid and the mobile phase forming a three-dimensional object. Robeson discloses that, a controller (e.g. a computer with appropriate interface and program) may be provided, which operates the carrier, heater, and cooler, e.g., responsive to data such as current temperature of the immiscible liquid as determined by the temperature sensor ([0063], lines 3-8 from bottom).

In the same field of endeavor, cooling modules, Shed discloses that, as illustrated in Figs. 6-7 and 13, Fig. 13 shows a schematic of a cooling apparatus 1 including a filter 260 located between the reservoir 200 and the pump 20 in the primary cooling loop 300 (outside the build region). The filter 260 can trap and prevent debris from entering and damaging the pump 20 ([0221], lines 1-3). In some examples, the heat sink module 100 (the build region) can include a filter 260 to ensure that no debris is permitted to enter the heat sink module and clog orifices 155 within the heat sink module. The filter 260 can be disposed within the heat sink module (e.g. a removable filter that is inserted within the inlet port 105, inlet passage 165, or inlet chamber 145), or can be attached in-line with the heat sink module 100, such as a filter component that is threaded onto the inlet port and that contains a filtration device (inside the build region) ([0222], lines 1-9). Thus, Shedd discloses that the one of the filtering the mobile phase and the one of the filtering occurs outside of the build region and along the closed loop. 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Shedd to provide that the one or more of filtering the mobile phase inside and outside of the build region and along the closed loop. Doing so would be possible preventing clog in the pump or heat sink module, as recognized by Shedd ([0221] and [0222]).
Allowable Subject Matter
Claims 55-56, 59, 61, 63-64, 127  allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record is represented by Robeson et al (US 2017/0028618), and Xu et al. (CN105109048, English translation provided). For independent claim 55, Robeson discloses an apparatus for forming a three-dimensional object. However, Robeson fails to disclose the member provided between the optically transparent cooling apparatus and the dewetting phase in combination with the other features instantly claimed. Xu does not disclose the claimed features in claim 55 as well. So the independent claim 55 is allowable. The depended claims 56, 59, 61, 63-64 and 127 are allowable as well.
Response to Arguments
Applicant's arguments filed 9/29/2021 have been fully considered.  
Regarding arguments (as amended) in claim 121 that Robeson does not disclose a vessel comprising an inlet and an outlet in fluid communication with the mobile phase forming a loop of recirculation, it is persuasive. 
However, the Examiner notices that Applicant amends claim 121 to introduce cancelled claims 141 and 142. The scope of the claim 121 is changed because “a membrane” in claim 142 is eliminated in amended claim 121. The related reference of Lawton was withdrawn. The updated reference of Xu et al. (CN105109048, English translation provided) is introduced to address the amended claimed 121. The Examiner also notices Applicant said “the membrane” in cancelled claim 142 was a typographical error. 
Xu discloses that, as illustrated in Figs. 3-6, the vessel (Figs. 3-6, items 1, 1’, and 1”) comprises an inlet (Fig. 5, item 18) and an outlet (Fig. 5, item 17) in fluid communication with 
Regarding arguments in cancelled claims 141, 142 that Lawton does not disclose that a deformable release coating can be moving during polymerization and recirculated through a closed loop, it is persuasive because the reference of Lawton is withdrawn in this office action. 
Regarding arguments in claim 144 that Shedd does not and cannot contradict the expectation in the art that a flowing mobile phase would be detrimental to the resolution of the printed object, it is not persuasive. The reference of Robeson has considered that a flowing mobile phase would be detrimental to the resolution of the printed object. In order to reach that goal, Robeson needs to make sure the flowing mobile phase without any foreign contaminations. For one of ordinary skilled in the art, the cooling technology here we are talking can be applied anywhere (for example, computer chips, 3D printers etc.) needed and there is no limitation to do that. For example, it is well known in the art that, in a 3D printer, there is a heat sink needed to touch to the printer head of the printer to cool filament before it melts and is printed.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742